DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-11245879 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-9, filed 8/25/21 in parent case 16/162879, with respect to claims 1, 4, 7, 9, 11, and 12, which correspond to claims 2-17 of current application 17/559312, have been fully considered and are persuasive. 
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a control device which controls a first display device and a second display device and specifically including “displaying a first item screen used for lens shift adjustment of the first display device, the displaying the first item screen including: not displaying a second item screen used for lens shift adjustment of the second display device; not displaying a third item screen used for distortion correction of the first display device; and not displaying a fourth item screen used for distortion correction of the second display device; displaying the second item screen when an operation of selecting the second display device is received during display of the first item screen, the displaying the second item screen including: not displaying the first item screen; not displaying the third item screen; and not displaying the fourth item screen; displaying the third item screen, the displaying the third item screen including: not displaying the first item screen; not displaying the second item screen; and -2-Application No. 17/559,312 not displaying the fourth item screen; and displaying the fourth item screen when the operation of selecting the second display device is received during display of the third item screen, the displaying the fourth item screen including: not displaying the first item screen; not displaying the second item screen; and not displaying the third item screen.”
In regards to claim 10, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a control method and specifically including “displaying a first item screen used for lens shift adjustment of the first display device, the displaying the first item screen including: not displaying a second item screen used for lens shift adjustment of the second display device; not displaying a third item screen used for distortion correction of the first display device; and not displaying a fourth item screen used for distortion correction of the second display device; displaying the second item screen when an operation of selecting the second display device is received during display of the first item screen, the displaying the second item screen including: not displaying the first item screen; not displaying the third item screen; and not displaying the fourth item screen; displaying the third item screen, the displaying the third item screen including: not displaying the first item screen; not displaying the second item screen; and not displaying the fourth item screen; and displaying the fourth item screen when the operation of selecting the second display device is received during display of the third item screen, the displaying the fourth item screen including: not displaying the first item screen;-5-Application No. 17/559,312 not displaying the second item screen; and not displaying the third item screen.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                    8/9/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622